Citation Nr: 1424193	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-16 491	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial disability rating greater than 20 percent for lumbar strain.

3.  Entitlement to a disability rating greater than 10 percent for left ear hearing loss.

4.  Entitlement to service connection for numbness of the right and left legs, to include peripheral neuropathy.

5.  Entitlement to service connection for numbness of the right and left arms, to include peripheral neuropathy.

6.  Entitlement to service connection for a cervical spine disability.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 RO decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

With regard to the claims for numbness involving the Veteran's extremities, the Board notes that the Veteran has filed a separate claim for entitlement to service connection for peripheral neuropathy involving all four extremities, which was denied in a September 2013 RO decision.  The Veteran has filed a notice of disagreement; however the RO has not yet issued a statement of the case.  Normally such a situation would trigger a remand by the Board for the limited purpose of ordering the RO to issue a statement of the case.  However, in this particular case, the Board finds that the question of entitlement to service connection for peripheral neuropathy is encompassed in the question of entitlement to service connection for numbness; as peripheral neuropathy is simply one possible etiology for the symptom of numbness.  We have therefore recharacterized the matters on appeal as reflected on the title page of this decision.  

The issues of entitlement to service connection for numbness of the right and left legs, numbness of the right and left arms, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current disability involving right ear hearing loss.  

2.  Throughout the time period at issue, the Veteran has manifested forward flexion of his thoracolumbar spine greater than 30 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his back problems; no associated neurological abnormalities are shown.

3.  Audiologically, the Veteran has an exceptional disability picture, with left ear hearing loss equating to Level XI. 


CONCLUSIONS OF LAW

1.  Absent a current disability involving right ear hearing loss, there can be no valid claim for service connection.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013). 

2.  A disability rating greater than 20 percent is not warranted for lumbar strain with thoracolumbar degenerative joint and disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

3.  A disability rating greater than 10 percent for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by a December 2010 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The record reveals that the Veteran applied for Social Security Disability benefits in 1998.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, with regard to the issues decided herein, the Board finds that these older records are less likely to prove relevant to the matters of the current level of impairment resulting from the Veteran's service-connected disabilities.  Significantly, the Veteran has not challenged the November 2010 effective date for the grant of service connection for the lumbar spine and he filed a claim for an increased evaluation for the left ear hearing loss in November 2010.  38 C.F.R. § 3.400 (explaining that the effective date is generally the date of receipt of the claim or the date entitlement arose, whichever is the later and further noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).  Concerning the Veteran's right ear hearing acuity, other evidence of record provides audiological findings shortly after service and prior to the date of the claim and provides an accurate picture of the disability.  Furthermore, the Board notes that the Veteran has not specifically contended that he is in receipt of Social Security benefits because of his hearing loss.  In fact, the record reflects the Veteran claimed Social Security benefits on the basis of a mental condition.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

For the same reasons, the Board holds that pre-2009 VA treatment records are not required to reach a fully-informed decision as to the current level of impairment resulting from the Veteran's service-connected disabilities or as to a finding of a current disability involving the Veteran's right ear hearing acuity.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, although the Veteran has very poor hearing acuity in his left ear, all tests show that his right ear hearing does not meet the thresholds of 38 C.F.R. § 3.385.  

During a VA audiological evaluation in July 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5

During a VA audiological evaluation in August 1970, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
X
15

During a VA audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35

The average decibel measurement was 25.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner described the Veteran's right ear hearing acuity as normal, except for a mild sensorineural notch at 4 hertz.  

Applying the Veteran's test results to the standard set forth in 38 C.F.R. § 3.385, yields the conclusion that the Veteran's hearing acuity is not considered to be impaired under this standard.  Thus, absent a current disability involving right ear hearing loss, there can be no valid claim for service connection.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

    Lumbar spine

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Service connection for lumbar strain was granted effective in November 2010 and a 20 percent disability rating was assigned at that time.  The Veteran has disagreed with the disability rating assigned.  

An April 2008 magnetic resonance imaging study was interpreted as showing degenerative arthritic changes and degenerative disc disease with lumbar scoliosis.  In a November 2010 statement, the Veteran's private physician attests that the Veteran has continuous, strong back pain that is getting worse.  According to her statement, he has a sensation of "locking" which limits his movements.  He has pain upon lifting, bending, squatting or crawling, and has difficulty with prolonged walking or stair climbing.  He has used a back brace.  

The Veteran underwent a VA examination in August 2011.  He reported being able to work more than 1/4 of a mile, but less than one mile.  The examiner noted that the Veteran walked with an antalgic gait.  The Veteran's posture was normal and his back was symmetrical in appearance.  The examiner specifically noted there was no lumbar lordosis, flattening, or reverse lordosis.  Upon examination of the thoracolumbar sacrospinal muscles, there was no spasm, atrophy, or weakness.  Muscle tone was normal.  There was, however, guarding, pain with motion and tenderness.  The examiner noted pain upon palpation of the lumbar paravertebral muscles.  The examiner felt that the Veteran's localized tenderness and/or guarding was severe enough to cause the Veteran's abnormal gait.  Range of motion measurements revealed thoracolumbar flexion from 0 to 35 degrees, extension from 0 to 15 degrees, left and right lateral flexion from 0 to 20 degrees, left and right lateral rotation from 0 to 35 degrees, with objective evidence of pain on motion, and pain following repetitive motion.  The examiner rendered a diagnosis of lumbar strain with multilevel herniated discs at the lumbar spine without neurologic deficits.

The Veteran's VA medical records reflect that he is followed for low back pain.  He walks for an hour five days a week on account of his heart condition.  He also uses a weight training program at home for upper and lower extremity strengthening.

Under the governing regulation, lumbar strain with degenerative joint disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board notes that his range of motion test results fit within the parameters set forth for the 20 percent disability rating, as he demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; although his combined range of motion was 160 degrees.  However, the examiner's assessment that the Veteran's localized tenderness and/or guarding was severe enough to cause the Veteran's abnormal gait must be given weight as well, and abnormal gait related to severe guarding also supports the assignment of a 20 percent disability rating under the General Rating Formula.  Absent ankylosis or limitation of forward flexion of less than 30 degrees, a higher disability rating simply is not warranted.  We acknowledge the Veteran's implicit contentions that range of motion measurements do not accurately reflect the amount of pain he feels.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain and locking.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 30 degrees or less or favorable ankylosis.  The evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit severely limited.  As described above, even considering the effects of pain, the Veteran retained motion of at least 35 degrees during this period.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine. 38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Accordingly, the Board is unable to grant an increased schedular evaluation based upon pain.

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  In this regard, the question of service connection for numbness to include neuropathy is the subject of the Board's remand below.  Aside from that, no neurologic abnormalities have been associated with the Veteran's low back disability.  The August 2011 VA examiner specifically found no neurologic deficits.  Thus, a separate disability rating for objective neurologic abnormalities is not warranted at this point in the case.  

The Veteran also carries a diagnosis of degenerative disc disease in the lumbar region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his back problems.  Although the Veteran intentionally limits his activities to avoid back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 

     Left ear hearing loss

Service connection for "deafness" in the Veteran's left ear was granted upon his discharge from service.  A 10 percent disability rating was assigned at that time and has been in effect since then.  The 10 percent disability rating has thus been in effect since March 1965.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is thus preserved at that level.

Evaluations of unilateral defective hearing range from noncompensable to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels, from level I for essentially normal hearing acuity through level XI for profound deafness.  In situations where service connection has been granted only for defective hearing involving one ear, and the appellant does not have total deafness in both ears, the hearing acuity of the nonservice-connected ear is considered to be normal.  In such situations, a maximum 10 percent evaluation is assignable where hearing in the service-connected ear is at level X or XI.  38 C.F.R. § 4.85.  "...disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During a VA audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
110
110
120
NR
NR

Speech audiometry revealed speech recognition ability of 0 percent in the left ear.  The examiner described the Veteran's left ear hearing acuity as profound and mixed in nature.  The examiner was unable to evaluate speech recognition ability in the left ear.  The examiner also noted that the Veteran presented significant difficulty in environments with background noise and when localizing sounds.

Applying the provisions of 38 C.F.R. § 4.85 to the Veteran's left ear test results, his hearing acuity equates to a level XI, as he essentially has no hearing acuity in his left ear whatsoever.  When plugged into Table VII, these findings warrant a 10 percent evaluation under the required formula.  38 C.F.R. § 4.85, Table VI and Table VII.

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86.  

In this case, the Veteran's left ear test results fit the first special provision, in that his pure tone thresholds at each of the specified frequencies was greater than 55 decibels.  Applying either Table VI or Table VIa yields the same result, that of level XI.  However, because he only has service-connected hearing loss in his left ear, the maximum rating provided for this situation is that of 10 percent.  

Because the Veteran has hearing in the left ear which is assigned a level XI, the Board very carefully considered the provisions of 38 C.F.R. § 3.383.  When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. §§ 3.383, 4.85(f).  38 C.F.R. § 3.383 provides that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct. 38 C.F.R. § 3.383(a).  As explained in detail above, however, the Veteran's right ear does not currently meet the threshold of 38 C.F.R. § 3.385 and accordingly, the Board cannot apply 38 C.F.R. § 3.383 to the claim at the present time.

The preponderance of the evidence is against the award of a higher disability rating for left ear hearing loss.  Because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations from the audiological results, there is no room for a benefit of the doubt interpretation in this case.  The benefit sought must be denied.  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's lumbar strain and left ear hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Concerning the low back, the Veteran has reported symptoms of pain, limited motion, stiffness in the morning, difficulty with prolonged sitting and standing, limitation in bending, lifting, and twisting, pain that interfered with his sleep, an inability to play sports, and limitations in playing with his children. The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45 (f). Additionally, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Concerning the claim for hearing loss, hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination. 38 C.F.R. § 4.85  Diagnostic Code 6100.  Furthermore, 38 C.F.R. § 4.86(b) compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25203  (May 11, 1999). 

The Board further notes that the VA examination addresses the functional effects of the Veteran's hearing loss by noting that the Veteran's hearing results in difficulty following instructions and hearing in environments with background noise or localizing sounds.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.


ORDER

Service connection for right ear hearing loss is denied. 

A disability rating greater than 20 percent for lumbar strain is denied.

A disability rating greater than 10 percent for left ear hearing loss is denied.


REMAND

The Veteran has been receiving VA medical care since at least the 1980s and possibly prior to that.  His VA claims file contains several notices of admission for VA hospitalization in the 1980s.  The earliest VA treatment records available for review, however, are dated in 2009.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran has a current diagnosis of degenerative arthritic changes and degenerative disc disease of the cervical spine and herniated intervertebral disc at C3-4.  A November 2010 statement of N.A.O., M.D., suggested these could have been secondary to the weight the Veteran carried in service.  Accordingly, a VA examination should be obtained.  

If the Veteran has any additional private medical treatment records pertinent to his cervical spine disability or his upper and lower extremity numbness, he is encouraged to submit these himself, or to contact the RO so that VA can assist him in obtaining these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran from the VA Caribbean Healthcare System from 1965 through 2008 which are not contained in his claims file for inclusion in the file.  All archived records should be retrieved from storage.  

2.  After the above has been accomplished and any outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination for the specific purpose of evaluating the nature and etiology of any current cervical spine disorder(s) to determine whether any part of his current complaints are related to an in-service injury.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any current lumbar spine disorder(s), providing a diagnosis for all disorder(s) identified.  The examiner should then provide answers to the following questions. 

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any current cervical spine disorder is etiologically related to the Veteran's military service.  The examiner should comment on the weight carried by the Veteran during service and the November 2010 opinion of N.A.O., M.D.

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.

3.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary development which may become apparent should be accomplished at this time.  If any benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to appoint one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


